Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 3, 5, 7-10, 12-14, and 16-20 have been amended. Applicant cancels claims 2 and 15 and claims 1, 3-14, and 16-20 are currently pending.
Applicant’s arguments, filed 06/28/2022, and in light of Applicant’s amendment to claims 1, 14 and 20 to incorporated objected claims have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1, 3-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious detecting a color temperature of a scene where the current user is located; adjusting an object to be merged based on the color temperature of the scene such that the color temperature of the object to be merged matches the color temperature of the scene; wherein the object to be merged is the background image and/or the portrait region image of the current user; or turning on a virtual light source matching the color temperature of the scene to adjust the color temperature of the background image to be merged, such that the color temperature of the scene matches the color temperature of the background image; or adjusting the color temperature of the background image to be merged using the color temperature of the scene, such that the color temperature of the scene matches the color temperature of the background image; or providing a fill light to the scene based on the color temperature of the scene, such that the color temperature of the scene matches the color temperature of the background image to be merged; acquiring a first scene video of the current user; acquiring a plurality of depth images of the current user; and processing each scene image of the first scene video based on the plurality of depth images, to acquire a portrait region of the current user in each scene image to obtain the portrait region image; and merging the portrait region image and the background image to obtain the merged image comprises: merging each portrait region image and a corresponding background image to obtain the merged image, in combination with all the limitations recited on claim 1.

Regarding claims 3-13, are allowable because they are dependent on claim 1.

Regarding claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious each detecting a color temperature of a scene where the current user is located; adjusting an object to be merged based on the color temperature of the scene such that the color temperature of the object to be merged matches the color temperature of the scene; wherein the object to be merged is the background image and/or the portrait region image of the current user; or turning on a virtual light source matching the color temperature of the scene to adjust the color temperature of the background image to be merged, such that the color temperature of the scene matches the color temperature of the background image; or adjusting the color temperature of the background image to be merged using the color temperature of the scene, such that the color temperature of the scene matches the color temperature of the background image; or providing a fill light to the scene based on the color temperature of the scene, such that the color temperature of the scene matches the color temperature of the background image to be merged; acquiring a first scene video of the current user; acquiring a plurality of depth images of the current user; and processing each scene image of the first scene video based on the plurality of depth images, to acquire a portrait region of the current user in each scene image to obtain the portrait region image; and merging the portrait region image and the background image to obtain the merged image comprises: merging each portrait region image and a corresponding background image to obtain the merged image, in combination with all the limitations recited on claim 14.

Regarding claims 16-19, are allowable because they are dependent on claim 14

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious detecting a color temperature of a scene where the current user is located; adjusting an object to be merged based on the color temperature of the scene such that the color temperature of the object to be merged matches the color temperature of the scene; wherein the object to be merged is the background image and/or the portrait region image of the current user: or turning on a virtual light source matching the color temperature of the scene to adjust the color temperature of the background image to be merged, such that the color temperature of the scene matches the color temperature of the background image; or adjusting the color temperature of the background image to be merged using the color temperature of the scene, such that the color temperature of the scene matches the color temperature of the background image; or providing a fill light to the scene based on the color temperature of the scene, such that the color temperature of the scene matches the color temperature of the background image to be merged; acquiring a first scene video of the current user; acquiring a plurality of depth images of the current user; and processing each scene image of the first scene video based on the plurality of depth images, to acquire a portrait region of the current user in each scene image to obtain the portrait region image; and merging the portrait region image and the background image to obtain the merged image comprises: merging each portrait region image and a corresponding background image to obtain the merged image, in combination with all the limitations recited on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697